Weaver, J.
The complainant, Charles Lockard, was indicted by the grand jury of Fayette county, Iowa, on charge *557of rape upon the person of a girl under the age of consent. The record of the district court shows that he appeared in person and by counsel and entered a plea of not guilty. It is also shown by the record that at a later date the plea of not guilty was withdrawn, and a plea of guilty entered, whereupon the court entered judgment, committing the accused to the penitentiary for a term of twelve years. Thereafter defendant appealed to this court where it was argued in his behalf: First, that the judgment was erroneous and void because it fixed a limit of twelve years to defendant’s imprisonment instead of for life, as provided by the indeterminate sentence law; and, second, that he was fraudulently induced and deceived, by the wrongful acts and representations of his counsel, into the withdrawal of his plea of not guilty. Upon consideration of the case so presented, it was found that the appellant’s abstract was wholly devoid of evidence tending to show the alleged fraud and misrepresentation, and of necessity the point so made was overruled.
It is true the record did present certain affidavits and sworn statements made long after the entry of the plea of not guilty and judgment thereon, but having some tendency i criminax, law • appeal. to support the claim that accused was deceived or misieci into his plea of guilty, but this court, under familiar rules, being without authority to reverse or interfere with a judgment of the trial court upon evidence so presented, and we held the exception taken by the appellant could not be sustained.
We also held that so much of the judgment entry as provided a limitation of the term of imprisonment to twelve years „ Same . term o£ imprisonment. was unauthorized and void and had no effect reduce such imprisonment below a life term as provided by the statute. State v. Lockard, 144 N. W. (Iowa) 601.
After the affirmance of said judgment, the accused, alleging that his restraint and imprisonment were without author*558ity of law, sued out a writ of habeas corpus, and the hearing 3. Same : hateas o£1'inauiryC°De thereunder was had before Hon. J. R. Bane, . . . Juc^e the superior court of the city of Oelwein, who found the claim of the applicant not well founded, dismissed the application, and ordered said applicant remanded to the custody of the officers of the law for the execution of the judgment of imprisonment. It is from this order that the present appeal has been prosecuted.
It appears that upon said hearing, the applicant sought to deny the correctness of the record in the criminal case which shows that he entered or “made” the plea of guilty in open court and in person, but the trial judge, holding to the theory that such record could not be impeached in a habeas corpus proceeding, refused to admit or consider such evidence. The applicant further sought to show that the attorney who represented him in such criminal proceeding fraudulently deceived and misled him into the belief that the court could and would limit his sentence to a term of twelve years in the penitentiary. This evidence was also excluded, and error is assigned thereon.'
Neither exception can be sustained. The accused is undergoing imprisonment upon judgment of a court of competent jurisdiction. The record of such proceeding shows, upon its face, a plea of guilty duly entered or made by him in person. It is not competent for him, in habeas corpus proceedings, to impeach or deny that record. Ex parte Fisher, 6 Neb. 309; People v. Cassels, 5 Hill (N. Y.) 154.
The one question which is open to inquiry in such proceedings, after judgment of conviction and commitment of the accused thereunder, is the jurisdiction of the ,court. People v. Neilsen, 16 Hun. (N. Y.) 214; Darrah v. Westerlage, 44 Tex. 388; In re Adams, 25 Miss. 883 (59 Am. Dec. 234); Ex parte Gallagher, 101 Cal. 113 (35 Pac. 449); Ex parte Murray, 43 Cal. 455; Zelle v. McHenry, 51 Iowa, 572; State v. Orton, 67 Iowa, 554.
The district court had undoubted jurisdiction of criminal *559prosecutions. It had jurisdiction of the defendant, for he was in custody in court, and appeared to the proceedings 4. Same. both in person and by counsel. The record entry of the plea, even as stated by his counsel in argument here, is regular in form. It shows nothing whatever indicating any defect or want of jurisdiction of the district court to enter the judgment of conviction, and to ’ issue warrant of commitment. If, as a matter of fact, the applicant was deceived or tricked into a plea of guilty, or if, as he seems now to claim, he did not understand that such a plea was entered, he was certainly undeceived when judgment was entered against him, and it was open to him to raise the question then and there, and if the record did not truly reflect the facts, he could have applied for its correction. Certain it is that such correction cannot be made upon habeas corpus, nor can the verity of the record be there impeached.
It is suggested that the court lost jurisdiction by denying the applicant some constitutional or fundamental right. But the trouble with the proposition as applied to this case is in the fact that such alleged error can be shown only by evidence outside of the record, and, as we have repeatedly said, such evidence is inadmissible.
For the reasons stated, the order remanding the complainant is — Affirmed.
All the Justices concur.